ORDER
This matter having been duly presented to the Court, it is ORDERED that LEE JASPER ROGERS of RED BANK, who was admitted to the bar of this State in 1981, and who was by Order of this Court dated December 6, 1991, suspended from the practice of law for a period of two years, effective January 1,1992, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent provide certified annual audits of his attorney books and records for a period of two years and until further Order of the Court; and it is further
*84ORDERED that respondent satisfy in full on a schedule approved by the Disciplinary Review Board the outstanding administrative costs of $2,373.50; and that it is further
ORDERED that respondent reimburse the Lawyers Fund for Client Protection for the $1,661.76 paid by the Fund on claims filed against him, on a schedule approved by the Fund.